DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Application filed September 21, 2020 is acknowledged. Claims 1-15 are pending.
Action on merits of claims 1-15 follows.
	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 27, 2022 has been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
METHOD OF FORMING A SEMICONDUCTOR DEVICE INCLUDING PERFORMING STRESS MEMORIZATION TECHNIQUE (SMT) ON NMOS TRANSISTOR  AND PERFORMING A SELF ALIGNED SILICIDATION PROCESS

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites: the method of claim 1, wherein before performing the SAC process, the method further comprises: shrinking spacers of the NMOS transistor and the PMOS transistor.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 does not comprise any “spacers”.
Claim 8 lacks antecedent support. Therefore, claim 8 is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHANG et al. (US. Pub. No. 2009/0242944) of record.
With respect to claim 1, ZHANG teaches a method for forming a semiconductor device, as claimed including: 
providing a semiconductor substrate (12) having thereon an NMOS region (left), a PMOS region (middle), and a non-silicide region (right); 
forming an NMOS transistor (14) within the NMOS region and a PMOS transistor (16) within the PMOS region; (FIG. 1)
forming a stress memorization technique layer (44) covering the NMOS region, the PMOS region, and the non-silicide region; (FIG. 2) 
removing the SMT layer (44) from the PMOS region; (FIG. 3) 
transferring a stress from the SMT layer (44) into an N-channel of the NMOS transistor (14); (FIG. 4)
removing the SMT layer (44) from the NMOS region, while leaving the SMT layer (44) in the non-silicide region (right) intact; (FIG. 5) and 
performing a self-aligned silicidation (SAC) process to form a salicide layer (60/62) in the NMOS region and the PMOS region. (See Figs. 1-7).

With respect to claim 2, the SMT layer (44) of ZHANG remained in the non-silicide region (right) function acts as a salicide blocking (SAB) layer during the SAC process.  
With respect to claim 3, the SMT layer (44) of ZHANG comprises a silicon oxide layer  and a silicon nitride layer.  
With respect to claim 4, the stress of ZHANG comprises a tensile stress.  
With respect to claim 5, the transferring the stress of ZHANG comprises performing a laser spike anneal (46).   
With respect to claim 6, the method of ZHANG further comprising: performing a source/drain anneal (48) to activate dopants in a source/drain region (28, 30, 40, 42) of the NMOS transistor (14) and the PMOS transistor (16).  
With respect to claim 7, the source/drain anneal (48) of ZHANG comprises a rapid thermal anneal (RTA).  

With respect to claim 9, ZHANG teaches a method for forming a semiconductor device as claimed, including: 
providing a semiconductor substrate (12) having thereon an NMOS region (left), a PMOS region (middle), and a non-silicide region (right); 
forming an NMOS transistor (14) within the NMOS region and a PMOS transistor (16) within the PMOS region, wherein the NMOS transistor (14) comprises N-type source/drain doped regions (28, 30) in the semiconductor substrate (12), an N-channel between the N-type source/drain doped regions (28, 30), an NMOS gate (20) over the N-channel, and first spacers (26) on sidewalls of the NMOS gate (20), wherein the PMOS transistor (16) comprises P-type source/drain doped regions (40, 42) in the semiconductor substrate (12), a P-channel between the P-type source/drain doped regions (40, 42), a PMOS gate (32) over the P-channel, and second spacers (38) on sidewalls of the PMOS gate (32); 
forming a stress memorization technique (SMT) layer (44) covering the NMOS region, the PMOS region, and the non-silicide region, wherein the SMT layer (44) comprises a silicon oxide layer and a silicon nitride layer; 
removing the silicon nitride layer of the SMT layer from the PMOS region;  
transferring a stress from the SMT layer (44) into the N-channel of the NMOS transistor (14);  
removing the silicon nitride layer (44) of the SMT layer from the NMOS region, while leaving the SMT layer (44) in the non-silicide region intact; 
removing the silicon oxide layer from the NMOS region and the PMOS region to expose the N-type source/drain doped regions (28, 30) and the P-type source/drain doped regions (40, 42); and 
performing a self-aligned silicidation (SAC) process to form a salicide layer (60, 62) on the N-type source/drain doped regions (28, 30) and the P-type source/drain doped regions (40, 42). (See FIG. 1-73A-E).   

With respect to claim 10, As best understood by Examiner, the SMT layer remained in the non-silicide region of HUNG function acts as a salicide blocking (SAB) layer during the SAC process.  
With respect to claim 11, the stress of HUNG comprises a tensile stress.  
With respect to claim 12, the transferring the stress of HUNG comprises performing a laser spike anneal.  
With respect to claim 13, the method of HUNG further comprises: Page 8 of 10performing a source/drain anneal to activate dopants in the N-type source/drain doped regions (312) and the P-type source/drain doped regions (312).  
With respect to claim 14, the source/drain anneal of HUNG comprises a rapid thermal anneal (RTA).  
With respect to claim 15, before performing the SAC process, the method further comprises: shrinking ??? the first spacers (308) of the NMOS transistor (302a) and the second spacers (308) of the PMOS transistor (302b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ZHANG ‘944 as applied to claim 1 above, and further in view of HOENTCHEL et al. (US. Pub. No. 2010/0078735). 
As best understood by Examiner, ZHANG teaches the method as described in claim 1 above including: forming NMOS transistor; PMOS transistor; and performing the SAC process.
Thus, ZHANG is shown to teach all the features of the claim with the exception of explicitly disclosing shrinking spacers before the SAC process.
However, HOENTCHEL teaches a method for forming a semiconductor device including:   
forming an NMOS transistor (150A) within the NMOS region and a PMOS transistor (150B) within the PMOS region; and 
performing a self-aligned silicidation (SAC) process to form a salicide layer (156) in the NMOS region and the PMOS region,
wherein before performing the SAC process, the method of HOENTCHEL further comprising: shrinking spacers (155A) of the NMOS transistor (150A) and the PMOS transistor (150B). (See FIGs. 1g-i).
   
Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to form the semiconductor device of ZHANG including shrinking the spacers of the transistors before performing the SAC process as taught by HOENTCHEL to enhance performance of the transistors.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/Primary Examiner, Art Unit 2829